DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information disclosure statements of 12/02/2019 and 01/20/2021 have been received and reviewed.
Claim Objections
Claims 12-40 are objected to because of the following informalities:
Claims 12-40, lines 1, “A latching mechanism” or “ A door latching mechanism” should be “the latching mechanism”.
Claim 14, lines 6 and 7, “a biasing mechanism” and “a resistance” should be “the biasing mechanism” and “the resistance”.
Claim 16, line 3, “an open position” should be “the open position”.
Claim 25, line 4, “an over centre position” should be “the over centre position”.
Claim 37, line 3, “a closing action” should be “the closing action”.
Claim 40, lines 6 and 7, , “a biasing mechanism” and “a resistance” should be “the biasing mechanism” and “the resistance”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 30, 34-37, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the fixed pivot of the pawl" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the closed position" in lines 5-6 and 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitation "the unlatched position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the latch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the latch" in lines 4 and 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 26 and 35-37 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4230351 to Bisbing in view of US 1744424 to Trudeau.
Regarding claim 11, Bisbing discloses:
A latching mechanism (fig 1) for securing a door (20) mounted to a door frame (10), the latching mechanism comprising: a striker pin (Bisbing doesn’t disclose the use of a striker pin but teaches the use of a securing portion 30 having a protrusion 35 instead) mounted to the door frame; a pawl (70) comprising a first arm (71) for holding the striker pin (30, 35 in Bisbing) captive when the pawl is in a latching position (see fig 4); an actuator (50) moveable relative to the door in a first mode of operation (the locking configuration, when 50 moves from the position seen in fig 5 to fig 4) and for closing the door in a second mode of operation (the closed configuration, when 50 is in the mode seen in fig 5 and is pushed to close), the actuator being configured to pivot the pawl from an open position to a latching position according to movement of the actuator in the first mode of operation (motion from fig 5 to fig 4), wherein the actuator comprises a biasing mechanism (90) for urging the pawl to remain in the open position until the door is closed such that the striker pin (35 in Bisbing) contacts and moves a component of the biasing mechanism, or the pawl (35 as a striker pin would move 70) , so as to overcome a resistance of the biasing mechanism by movement of the actuator in the second mode of operation (bias of 90 must be overcome to move from fig 5 to fig 4); wherein movement of the actuator moves the door when the actuator is in the second mode of operation (closing movement from fig 5 to fig 4 moves the door); and  wherein the movement of the actuator in the first mode of operation is substantially the same type and/or same direction as the movement of the actuator in the second mode of operation (movement of 50 when closing the door and locking the door is a pushing motion that is substantially the same type).

Bisbing does not explicitly disclose: a striker pin  mounted to the door frame, the pawl holding the striker pin, or the striker pin contacting the pawl to overcome a resistance of the biasing mechanism. However, Trudeau teaches that it is well known in the art for a striker pin (3) to be mounted to a door frame (2), the pawl (11) holding the striker pin (fig 2), and the striker pin contacting the pawl to overcome a resistance of a biasing mechanism (20), see motion from fig 1-3). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trudeau to switch 35 of Bisbing with the striker pin 3 of Trudeau at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing catch for the pawl to lock a door. See MPEP 2143, subsection I.B. (3).
Regarding claim 12, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein when the actuator is in the second mode of operation the actuator does not move relative to the door (when 50 is as seen in fig 5 and is closing the door, 50 does not rotate and does not move relative to the door).
Regarding claim 13, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein the actuator transitions from the second mode of operation to the first mode of operation when the component of the biasing mechanism or pawl is moved (when 70 moves from its position in fig 5 to fig 4, 50 is moved from the second mode of operation to the first).
Regarding claim 14, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein the actuator is moveable relative to the door in a third mode of operation (unlocking configuration, when 50 moves from the position in fig 4 to fig 5) and for opening the door in a fourth mode of operation (opening configuration, when 50 is in the position seen in fig 5 and the door is pulled open), the actuator being configured to pivot the pawl from the latching position to an open position according to movement of the actuator in the third mode of operation (see movement from fig 4 to fig 5), wherein the actuator comprises a biasing mechanism (90) for urging the pawl to remain in the latching position (90 urges 70 via 80) until a resistance of the biasing mechanism is overcome by movement of the actuator in the third mode of operation (50 must overcome the bias of 90 before moving from fig 4 to 5); wherein movement of the actuator moves the door when the actuator is in the fourth mode of operation (when 50 is in the position of fig 5, pulling or pushing on 50 opens/closes the door instead of pivoting 50); and  wherein the movement of the actuator in the third mode of operation is substantially the same type and/or same direction as the movement of the actuator in the fourth mode of operation (movement of 50 when opening the door and unlocking the door is a pulling motion that is substantially the same type).
Regarding claim 15, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 14, wherein when the actuator is in the fourth mode of operation the actuator does not move relative to the door (during opening motion of the door, 50 does not move relative to the door).
Regarding claim 16, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 14, wherein the actuator transitions from the third mode of operation to the fourth mode of operation when the pawl is in an open position (position in fig 5, the pawl 70 needs to be in the open position for the actuator to transition from unlocking to opening configuration).
Regarding claim 17, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 14, wherein the actuator is configured such that operation of the actuator so as to overcome the resistance is required/occurs: (i) before the actuator is operated to open the door (unlocking and thereby overcoming the bias of 90 must occur before the door is able to be opened by 50); or (ii) before the pawl can unlatch the striker pin (50 must overcome the bias of 90 in order for the pawl 70 to unlatch so the door can open).
Regarding claim 18, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 14, wherein the actuator is configured such that operation of the actuator to unlatch the pawl occurs before further operation of the actuator when opening the door (50 must unlatch the pawl before opening the door, otherwise, pulling on 50 will not open the door).
Regarding claim 19, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein the actuator comprises a linkage mechanism (80, 55) comprising at least a first (80) and a second link member (55), wherein the first link member is pivotally coupled to the pawl by a first floating pivot (74).
Regarding claim 20, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 19, wherein the first link member is pivotally coupled to the second link member by a second floating pivot (53).
Regarding claim 21, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 20, wherein the second link member is pivotally coupled at a point fixed relative to the door (64) and operation of the actuator causes the second link member to pivot relative to the point fixed relative to the door (see movement between figs 4 and 5).
Regarding claim 22, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 21, wherein when the second floating pivot, the point fixed relative to the door and the first floating pivot are not aligned and the pawl is positioned to be between the open position and the latching position, the linkage mechanism is in a before-centre arrangement (position when the pawl is halfway between figs 4 and 5; the pivot points are not aligned).
Regarding claim 23, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 22, wherein the linkage mechanism is arranged so that to move the pawl to the latching position the second floating pivot, the point fixed relative to the door and the first floating pivot must move to and then past alignment to an over centre position (fig 4), such that a force on the pawl attempting to move the pawl from the latching position is transferred through the linkage mechanism so that the second floating pivot attempts to move further out of alignment (a force on 70 would transfer and push 53 further out of alignment, to open the latch, 50 would need to be rotated first).
Regarding claim 24, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 23, wherein the latching mechanism comprises a stop (top side of 20) for stopping the second link member from moving the second floating pivot further out of alignment (when 50 is fully rotated to fig 5, 55 abuts 20 and prevents further rotation of 50 and 53).
Regarding claim 25, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 23, wherein the linkage mechanism is arranged so that to move the pawl to the opened position the second floating pivot, the first floating pivot and the fixed pivot of the pawl (Note: this will be interpreted as the point fixed relative to the door, see 122b rejection above)  must move to and then past alignment to an over centre position, such that a force on the pawl attempting to move the pawl from the opened position is transferred through the linkage mechanism so that the second floating pivot attempts to move further out of alignment (when 70 is moved to fig 5, the pivot points are in an over center position, and subsequent pushing of 50 further counterclockwise to move the pawl from the opened position as seen in fig 5 would be transferred to pushing 53 further out of alignment).
Regarding claim 26, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 25, wherein the latching mechanism comprises a stop (top side of 20) for stopping the second link member from moving the second floating pivot further out of alignment (when 50 is fully rotated to fig 5, 55 abuts 20 and prevents further rotation of 50 and 53).
Regarding claim 27, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 19, wherein the pawl or first link member comprises a protrusion (71) which is configured so that when the pawl moves to release the striker pin, the protrusion ejects the striker pin from being captive (35 would act this way as per combination of Bisbing and Trudeau).
Regarding claim 28, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein the actuator is configured such that operation of the actuator so as to close the door is required before the operation of the actuator overcomes the resistance of the biasing mechanism (50 must close the door in order for 50 to overcome the bias of 67 to latch 70 and 35, otherwise, 70 cannot latch to 35).
Regarding claim 29, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein the actuator is configured such that operation of the actuator so as to overcome the resistance is required before the pawl can latch the striker pin (50 must close the door in order for 50 to overcome the bias of 67 to latch 70 and 35, otherwise, 70 cannot latch to 35).
Regarding claim 30, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 11, wherein the actuator comprises a plurality of pivotable links (80, 72, 55) arranged so as to apply a leveraged force to the pawl (50 contacts link 55 which leverages force to 80 and then to 72 then to 70).
Although Bisbing (in view of Trudeau does not explicitly discloses a door seal, Bisbing teaches that it is well known in the art that: wherein the pawl is able to be moved by the actuator so as to push against the strike pin so as to overcome resistance of a door seal (col 1, lines 14-16, Bisbing teaches that the invention relates to a latching device providing a gasket door seal) when moving to the closed position (as per the introduction of the door seal as taught by Bisbing, when 50 moves 70 to latch 35, it would have to overcome the resistance of the door seal), and wherein the door seal is compressed in a leveraged manner (door seal would be compressed by the leveraged manner of pivotable links 80, 72, 55 as described above) during said moving to the closed position. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to add a door seal to Bisbing (in view of Trudeau) as taught by Bisbing at least because doing so provides better closure of a door when it is closed and is well known in the art.
Regarding claim 31, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 19, wherein the biasing mechanism comprises a first over-centre mechanism (position of pivot points shown in fig 4), wherein the first over-centre mechanism urges the actuator to keep the pawl in the latching position (further downward motion of the actuator in fig 4 keeps the pawl in the latched position), whereby an unlatching force applied to the pawl is arranged to urge the first over-centre mechanism further over-centre (an unlatching force on 70 without movement of 50 urges 53 further over center).
Regarding claim 32, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 31, wherein unlatching movement of the actuator moves the first over-centre mechanism toward a dead-centre position and then past said dead-centre position (movement from fig 4 to fig 5).
Regarding claim 33, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 32, wherein the biasing mechanism further comprises a stop (56) for preventing the first over-centre mechanism from further movement over-centre (56 prevents the first over center mechanism from further movement by preventing the actuator from further downward movement from fig 4 by abutting 20).
Regarding claim 34, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 31, wherein the biasing mechanism comprises a second over-centre mechanism (fig 5), wherein the second over- centre mechanism urges the actuator to keep the pawl in the unlatched position (continuous application of a pushing force on 50 to close the door keeps the pawl in the unlatched position), whereby a closing action applied to the actuator urges the pawl further in an unlatching direction (when further closing force ,I.e. a pushing force to push the door 20 to close as seen in fig 5 onto 50 to close the door pushes 70 further in the unlatching direction, I.e. away from being caught with 35).
Regarding claim 35, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 34, wherein the biasing mechanism further comprises a stop (55) for preventing the pawl from moving further in the unlatching direction (when 50 is fully rotated to fig 5, 55 abuts 20 and prevents further rotation of 50 and 70 in the unlatching direction).
Regarding claim 36, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 35, wherein the stop is the second link member (55).
Regarding claim 37, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 34, wherein the contact by the striker pin against the pawl or the first link member moves the second over- centre mechanism toward and then past over-centre (when 70 is rotated to latch by 50, -movement from figure 5 to fig 4- 70 contacts 35 and the second over center mechanism moves past over center) , such that a closing action applied to the actuator urges the pawl in a latching direction (when the pawl 70 latches with 35, further clockwise rotation of 50 in fig 4 urges the pawl 70 in a latching direction).
Regarding claim 38, Bisbing (in view of Trudeau) discloses:
A latching mechanism according to claim 19, wherein the first link member is pivotable in relation to an actuation pin (53, see motion of 80 between figs 4 and 5).
Regarding claim 39, Bisbing (in view of Trudeau) discloses:
A door latching mechanism according to claim 11, wherein the latch comprises an over centre-mechanism (pivot points), wherein the over centre-mechanism is configured to move into an over-centre position (position in fig 5) when the actuator is activated to open the door and the strike pin is not held by the pawl (see fig 5), wherein when in the over-centre position the over-centre mechanism blocks movement of the pawl by movement of the actuator to close the door (the pawl cannot be rotated when the actuator is closing the door until the pawl contacts the striker and the actuator rotates) until the pawl is moved by the strike pin (as per combination of Bisbing and Trudeau) during a closing movement of the door (when the door is being closed, the pawl gets pushed by the striker), whereupon movement of the actuator activates the pawl holding the strike pin so as to latch the door closed (movement of 50 from fig 5 to 4).
Regarding claim 40, Bisbing (in view of Trudeau) discloses:
A door latching mechanism according to claim 11,wherein movement of the actuator so as to close the door moves the door to a closed position (movement from an open door position to a closed door position but not yet latched, fig 5), and then continued movement of the actuator in substantially the same manner (application of force on 50, movement from fig 5 to fig 4), when the door is closed, causes actuation of the latch so as to hold the strike pin with the pawl wherein the latch then latches the door (movement from fig 5 to fig 4), further movement of the actuator in substantially the same manner causes activation of a biasing mechanism (90) which prevents unlatching of the pawl unless a resistance of the biasing mechanism is overcome by movement of the handle or hydraulic circuit in a manner that would open the door (further clockwise rotation of 50 would not open the door and further compress 90m until a counterclockwise movement of 50 is introduced to open the door).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675